MURNAGHAN, Circuit Judge,
concurring in part and dissenting in part:
Judge Phillips has written with a nice appreciation of the difficulties abundantly present in the case. He has persuaded me on the second claim. The absence of any serious medical need served to render the delay in providing treatment for an imbedded piece of glass or a cut above the eyebrow insufficient to generate a Fourteenth Amendment claim.
However, while the opinion is carefully, indeed elegantly, crafted, I find myself unable to concur in the holding that there was no Fourth Amendment violation in ramming a loaded shotgun through the windshield of the car with the predictable consequence of causing considerable fear on the part of Martin. If one took careful and premeditated aim at another, but the shot missed, at early common law there was no murder and the attempt went unpunished.1 Here, to say that because the shotgun was not discharged there should be no recovery against the perpetrator simply does not sit well with me. Perhaps my conscience is insufficiently toughened, but, nevertheless, my conscience is disturbed. The force was unreasonable, though by good luck in this case serious physical injury did not ensue. To equate what Sergeant Spalding did here with a “push or shove” under the exigencies attendant upon the arrest strikes me as a poor analogy.
If a jury had been allowed to contemplate the circumstances and assess the damages for the constitutional violation, the factors present would, with a high degree of probability, have moderated considerably their award. The same would be true of a judge-conducted trial. To deny all chance for the judge or jury to consider a shocking abuse of power by the police demonstrates to me a suspicion of the fact-finder system, whether judge or jury, that I do not share.
I respectfully dissent in part.

. The crime of attempt did not exist in early English law, which "started from the principle that an attempt to do harm is no offense.’’ 2 Pollack & Maitland, History of English Law 508 n. 4 (2d ed. 1923). For purposes of liability under § 1983, however, it is irrelevant whether the conduct deemed unreasonable under the Fourth Amendment causes harm beyond the deprivation of rights; the degree of harm becomes relevant only in determining appropriate compensatory damages once liability is found. See Carey v. Piphus, 435 U.S. 247, 254-55, 266, 98 S.Ct. 1042, 1047-48, 1053, 55 L.Ed.2d 252 (1978) (absent actual injury, only nominal damages recoverable for § 1983 violation unless punitive damages awarded to deter or punish malicious deprivation of rights). Here, even though he did not suffer serious physical injuries, Martin is entitled to ask for nominal or compensatory damages for the fear and distress he suffered when excessive force was used to arrest him in violation of his Fourth Amendment rights.